Citation Nr: 1325860	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 VA Form 9, the Veteran listed a specific address in Lansing, Michigan and requested a hearing before a Veterans Law Judge at his local VARO.  However, in August 2011, the RO sent his hearing notification letter to a prior address of record in Lansing, Michigan.  It was returned to the RO as undeliverable.  In September 2011, the Veteran contacted the RO and requested that his hearing be rescheduled.  In October 2011, the RO mailed the hearing notification letter again to the prior address of record; it was again returned as undeliverable.  The Veteran then failed to report for the hearing that was scheduled in November 2011.  The Board notes moreover, that VA's Veterans Appeals Control and Locator System (VACOLS) contains a third address.  Because the hearing notification letter was not sent to the Veteran's most recent address of record, a remand is necessary so that he may receive proper notice.  38 C.F.R. §§ 19.9, 20.700(a), 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

After determining the Veteran's current correct address, schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


